                            Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 1 of 14



                     1                           IN THE UNITED STATES DISTRICT COURT
                     2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                     3
                         STATE OF CALIFORNIA, by and through                    Case No. 3:18-cv-01865
                     4   Attorney General Xavier Becerra,
                     5                  Plaintiff,
                     6          v.
                     7   WILBUR L. ROSS, JR., in his official
                         capacity as Secretary of the U.S. Department
                     8   of Commerce; U.S. DEPARTMENT OF
                         COMMERCE; RON JARMIN, in his official
                     9   capacity as Acting Director of the U.S.
                         Census Bureau; U.S. Census Bureau; DOES
                  10     1-100,
                  11                    Defendants.
                  12
                         CITY OF SAN JOSE, a municipal corporation;             Case No. 5:18-cv-02279
                  13     and BLACK ALLIANCE FOR JUST
                         IMMIGRATION, a California Non-Profit                   NOTICE
                  14     Corporation,
                                      Plaintiffs,
                  15
                               vs.
                  16
                         WILBUR L. ROSS, JR., in his official capacity
                  17     as Secretary of the U.S. Department of
                         Commerce; U.S. DEPARTMENT OF
                  18     COMMERCE; RON JARMIN, in his official
                         capacity as Acting Director of the U.S. Census
                  19     Bureau; U.S. CENSUS BUREAU,
                  20     Defendants.

                  21

                  22            Plaintiffs City of San Jose, Black Alliance for Just Immigration, and the State of

                  23     California (“Plaintiffs”) file this notice in response to the notice filed by Defendants on October

                  24     10, 2018 (Dkt. 87 in 18-cv-01865 and Dkt. 95 in 18-cv-02279) (“Defendants’ Notice”).

                  25     Defendants did not seek to meet-and-confer with Plaintiffs nor make any effort to seek consent to

                  26     file a joint notice before unilaterally filing their request for a conference to extend the deadlines

                  27     previously consented to in this matter. Plaintiffs do not consent to any extension of any deadlines

                  28     in this matter except as set forth below, and do not believe that a conference is necessary.
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                        NOTICE
                            Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 2 of 14



                     1          Defendants notified this Court that Justice Ginsberg, on behalf of the Supreme Court of
                     2   the United States, issued a brief stay of three discovery orders issued in State of New York v. U.S.
                     3   Department of Commerce, Nos. 18-cv-2921 & 18-cv-5025 (JMF) (S.D.N.Y.) (“the New York
                     4   litigation”), dated July 3, 2018, August 17, 2018, and September 21, 2018. Justice Ginsberg’s
                     5   order, which Defendants omitted from their submission, is attached hereto as Exhibit 1
                     6   (“SCOTUS Order”). The SCOTUS Order stayed three orders of the District Court of the
                     7   Southern District of New York: one of which granted extra-record discovery, one of which
                     8   granted the deposition of John Gore, and one of which granted the deposition of Wilbur Ross.
                     9          Defendants assert that discovery authorized by this Court’s August 17, 2018 order (Dkt.
                  10     72 in 18-cv-01865 and Dkt. 87 in 18-cv-02279) is similarly stayed. However, Defendants have
                  11     not requested a stay from this Court, and the SCOTUS Order does not mention this litigation.
                  12            When the Supreme Court issued its order, two fact depositions had been noticed to take
                  13     place before the close of discovery today on October 11, 2018. Both had been noticed or cross-
                  14     noticed by Plaintiffs in this case—in fact one was scheduled to take place at the offices of the San
                  15     Jose/BAJI Plaintiffs’ counsel. The parties in all six coordinated cases made plans to participate in
                  16     the depositions. Defendants confirmed the depositions, and were aware that they involved
                  17     interstate travel, as late as Tuesday afternoon. See email from Defendants’ counsel dated October
                  18     9, 2018, attached hereto as Exhibit 2.
                  19            Given the coordination and attention that had been put into scheduling the depositions,
                  20     and the fact that a stay of discovery in these matters had neither been sought nor granted,
                  21     Plaintiffs’ counsel reached out to Defendants’ counsel to suggest that those depositions scheduled
                  22     prior to the close of discovery—with the obvious exception of Gore and Ross, which are the
                  23     subjects of the mandamus petition—take place as planned. Defendants replied that while they
                  24     would take the opportunity to depose the three Plaintiffs’ experts scheduled for this week (two of
                  25     which are experts in this matter), they would not produce the previously-scheduled fact witnesses.
                  26     Defendants claimed that they “understand Justice Ginsburg’s order to include a stay of further
                  27     fact discovery.” See email from Defendants’ counsel dated October 10, 2018, attached hereto as
                  28     Exhibit 3.
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                          1
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                       NOTICE
                            Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 3 of 14



                     1          Plaintiffs had no option but to consent to Defendants’ request, as the close of discovery is
                     2   upon us. But Plaintiffs do not, and will not, consent to any change in any other deadline in this
                     3   case. Time is critical in this matter: Plaintiffs made every effort and gave Defendants ample
                     4   opportunity to comply with their discovery obligations in time.
                     5          In the event that the Supreme Court denies Defendants’ petition, Plaintiffs are ready to
                     6   depose Messrs. Ross and Gore and expect the witnesses to be promptly produced. Negotiations
                     7   are currently under way to secure a provisional date for Gore as soon as next week, so there is no
                     8   reason for delay even if the Supreme Court denies mandamus in its entirety. Plaintiffs remain
                     9   ready to depose the remaining fact witnesses whose depositions were previously noticed and
                  10     scheduled. Plaintiffs’ and Defendants’ counsel have generally worked cooperatively to schedule
                  11     depositions in this matter in a timely fashion, and there is no reason to believe that the remaining
                  12     depositions cannot be scheduled promptly.
                  13            Plaintiffs therefore request that this Court affirm the scheduling order set in this case, as
                  14     recently modified by joint stipulation by the parties (Dkt. 86 in 18-cv-01865 and Dkt. 94 in 18-
                  15     cv-02279), with the exception that those depositions that were scheduled this week take place
                  16     immediately after the stay imposed by the SCOTUS Order is lifted, and that any documents
                  17     produced by Defendants after the close of discovery in the New York litigation be produced in
                  18     this matter.
                  19            //
                  20

                  21            //
                  22

                  23            //
                  24

                  25            //
                  26

                  27

                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                           2
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                       NOTICE
                            Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 4 of 14



                     1          Plaintiffs contend there is no need for a conference and no need to further extend
                     2   deadlines in this matter.
                     3   Dated: October 11, 2018                   MANATT, PHELPS & PHILLIPS, LLP
                     4
                         XAVIER BECERRA                            By: s/ Andrew Case
                     5
                         Attorney General of California                 John F. Libby
                     6   MARK R. BECKINGTON                             John W. McGuinness
                         Supervising Deputy Attorney General            Emil Petrossian
                     7   GABRIELLE D. BOUTIN                            Andrew Case (pro hac vice)
                         Deputy Attorney General                        Rory Adams
                     8                                                  Ana G. Guardado
                         R. MATTHEW WISE
                     9   Deputy Attorney General                        Olufunmilayo O. Showole
                                                                        Salvador E. Perez
                  10     By: s/ R. Matthew Wise        .                11355 West Olympic Boulevard
                         Deputy Attorney General                        Los Angeles, California 90064
                  11     Attorneys for Plaintiff State of               Telephone: (310) 312-4000
                         California, by and through Attorney            Facsimile: (310) 312-4224
                  12
                         General Xavier Becerra
                                                                        LAWYERS’ COMMITTEE FOR CIVIL
                  13                                                    RIGHTS UNDER LAW
                         DANNIS WOLIVER KELLEY                          Kristen Clarke
                  14                                                    Jon M. Greenbaum
                         By: /s/ Keith A. Yeomans                       Ezra D. Rosenberg
                  15             Sue Ann Salmon Evans                   Dorian L. Spence
                                 Keith A. Yeomans                       1401 New York Avenue NW, Suite 400
                  16                                                    Washington, DC 20005
                                 115 Pine Avenue, Suite 500
                                 Long Beach, CA 90802                   Telephone: (202) 662-8600
                  17                                                    Facsimile: (202) 783-0857
                                 Telephone: (562) 366-8500
                  18             Facsimile: (562) 366-8505              PUBLIC COUNSEL
                                                                        Mark Rosenbaum
                  19            Attorneys for Plaintiff                 610 South Ardmore Avenue
                                LOS ANGELES UNIFIED                     Los Angeles, California 90005
                  20                                                    Telephone: (213) 385-2977
                                SCHOOL DISTRICT
                                                                        Facsimile: (213) 385-9089
                  21
                                                                        CITY OF SAN JOSE
                  22                                                    Richard Doyle, City Attorney
                                                                        Nora Frimann, Assistant City Attorney
                  23                                                    Office of the City Attorney
                                                                        200 East Santa Clara Street, 16th Floor
                  24                                                    San José, California 95113-1905
                                                                        Telephone Number: (408) 535-1900
                  25                                                    E-Mail: cao.main@sanjoseca.gov
                  26                                                    Attorneys for Plaintiffs
                                                                        CITY OF SAN JOSE and
                  27                                                    BLACK ALLIANCE FOR JUST IMMIGRATION
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                         3
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                     NOTICE
Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 5 of 14




          EXHIBIT 1
     Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 6 of 14




              Supreme Court of the United States

                                No.   18A375


              IN RE DEPARTMENT OF COMMERCE, ET AL.



                                 ORDER



      UPON CONSIDERATION of the application of counsel for the

applicants,

      IT IS ORDERED that the orders of the United States District Court for

the Southern District of New York, dated July 3, 2018, August 17, 2018, and

September 21, 2018, are stayed pending receipt of a response, due on or

before October 11, 2018, by 4 p.m., and further order of the undersigned or of

the Court.



                                                /s/ Ruth Bader Ginsburg
                                            Associate Justice of the Supreme
                                               Court of the United States

Dated this 9th
day of October 2018.
Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 7 of 14




          EXHIBIT 2
                  Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 8 of 14


Dalin-Peters, Nancy

From:                             Bailey, Kate (CIV) <Kate.Bailey@usdoj.gov>
Sent:                             Tuesday, October 09, 2018 1:29 PM
To:                               Case, Andrew; Ehrlich, Stephen (CIV); Federighi, Carol (CIV); Coyle, Garrett (CIV); Wells,
                                  Carlotta (CIV)
Cc:                               'Andrea Senteno'; Abarca, Sharon; Rosenberg, Ezra; 'Todd Grabarsky
                                  (Todd.Grabarsky@doj.ca.gov)'; 'Matthew Wise (Matthew.Wise@doj.ca.gov)';
                                  'Gabrielle.Boutin@doj.ca.gov'; 'Raines, Chase'; 'Duraiswamy, Shankar
                                  (sduraiswamy@cov.com)'; Adams, Rory; McGuinness, John; 'Freedman, John A.
                                  (John.Freedman@arnoldporter.com)'; 'Goldstein, Elena (Elena.Goldstein@ag.ny.gov)
                                  (Elena.Goldstein@ag.ny.gov)'; 'TThomas@cov.com'
Subject:                          RE: New documents and Park-Su


Thank you again, Andrew. My colleague Garrett Coyle, copied here, will be handling Ms. Park‐Su’s deposition, and will 
be able to provide you an estimate count of attendees and confirm the preferred time. 
 
Safe travels to DC! 
 
Kate Bailey 
Trial Attorney 
United States Department of Justice 
Civil Division – Federal Programs Branch 
20 Massachusetts Avenue, NW 
Room 7214 
Washington, D.C. 20530 
202.514.9239 | kate.bailey@usdoj.gov 
 
 
From: Case, Andrew [mailto:ACase@manatt.com]  
Sent: Tuesday, October 09, 2018 1:24 PM 
To: Bailey, Kate (CIV) <katbaile@CIV.USDOJ.GOV>; Ehrlich, Stephen (CIV) <sehrlich@CIV.USDOJ.GOV>; Federighi, Carol 
(CIV) <CFederig@CIV.USDOJ.GOV> 
Cc: 'Andrea Senteno' <asenteno@MALDEF.org>; Abarca, Sharon <SAbarca@manatt.com>; Rosenberg, Ezra 
<erosenberg@lawyerscommittee.org>; 'Todd Grabarsky (Todd.Grabarsky@doj.ca.gov)' <Todd.Grabarsky@doj.ca.gov>; 
'Matthew Wise (Matthew.Wise@doj.ca.gov)' <Matthew.Wise@doj.ca.gov>; 'Gabrielle.Boutin@doj.ca.gov' 
<Gabrielle.Boutin@doj.ca.gov>; 'Raines, Chase' <Chase.Raines@arnoldporter.com>; 'Duraiswamy, Shankar 
(sduraiswamy@cov.com)' <sduraiswamy@cov.com>; Adams, Rory <RAdams@manatt.com>; McGuinness, John 
<JMcGuinness@manatt.com>; 'Freedman, John A. (John.Freedman@arnoldporter.com)' 
<John.Freedman@arnoldporter.com>; 'Goldstein, Elena (Elena.Goldstein@ag.ny.gov) (Elena.Goldstein@ag.ny.gov)' 
<Elena.Goldstein@ag.ny.gov>; 'TThomas@cov.com' <TThomas@cov.com> 
Subject: RE: New documents and Park‐Su 
 
Kate, 
 
Thank you on both points.   
 



                                                             1
                            Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 9 of 14
I also wanted to check in regarding Thursday’s Park‐Su deposition. It is scheduled for Manatt’s DC office (1050 
Connecticut Ave, NY, Suite 600). While we do not need a list of names to get through security, it would be helpful to 
know who is attending from your end to get an accurate count and ensure we are in the right room. 
 
We have noticed the depo for 9:00, but can move that time slightly if it is more convenient for you or Ms. Park‐Su.  
 
I hope you are well and look forward to seeing you (or whomever will be at the deposition) on Thursday. 
 
Thank you, 
 
Andrew 
 
 
Andrew Case
Associate
_______________________

Manatt, Phelps & Phillips, LLP
7 Times Square
New York, NY 10036
D (212) 790-4501 F (212) 536-1891

ACase@manatt.com
manatt.com

CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached to it, may contain confidential information that is
legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying,
distribution or use of any of the information contained in or attached to this message is STRICTLY PROHIBITED. If you have received this transmission in error, please
immediately notify us by reply email and destroy the original transmission and its attachments without reading them or saving them to disk. Thank you.  

From: Bailey, Kate (CIV) [mailto:Kate.Bailey@usdoj.gov]
Sent: Tuesday, October 09, 2018 1:18 PM
To: Case, Andrew; Ehrlich, Stephen (CIV); Federighi, Carol (CIV)
Cc: 'Andrea Senteno'; Abarca, Sharon; Rosenberg, Ezra; 'Todd Grabarsky (Todd.Grabarsky@doj.ca.gov)'; 'Matthew Wise
(Matthew.Wise@doj.ca.gov)'; 'Gabrielle.Boutin@doj.ca.gov'; 'Raines, Chase'; 'Duraiswamy, Shankar
(sduraiswamy@cov.com)'; Adams, Rory; McGuinness, John; 'Freedman, John A. (John.Freedman@arnoldporter.com)';
'Goldstein, Elena (Elena.Goldstein@ag.ny.gov) (Elena.Goldstein@ag.ny.gov)'; 'TThomas@cov.com'
Subject: RE: New documents and Park-Su
 
Thank you for your email, Andrew. Regarding your questions: 
 
     COM_DIS00013899 was an attachment to the email that directly precedes it in the production (i.e., ending in 
        Bates 13898) 
     COM_DIS00014052 is attached, unredacted. Although we do not agree with the analysis in J. Furman’s order 
        from Friday, November 5, we recognize that analysis could arguably apply to this email and have produced it in a 
        spirit of compromise. 
 
Have a great afternoon, 
 
Kate Bailey 
Trial Attorney 
United States Department of Justice 
Civil Division – Federal Programs Branch 
20 Massachusetts Avenue, NW 
Room 7214 
Washington, D.C. 20530 
202.514.9239 | kate.bailey@usdoj.gov 
                                                                                           2
                           Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 10 of 14
 
 
From: Case, Andrew [mailto:ACase@manatt.com]  
Sent: Friday, October 05, 2018 9:34 PM 
To: Bailey, Kate (CIV) <katbaile@CIV.USDOJ.GOV>; Ehrlich, Stephen (CIV) <sehrlich@CIV.USDOJ.GOV>; Federighi, Carol 
(CIV) <CFederig@CIV.USDOJ.GOV> 
Cc: 'Andrea Senteno' <asenteno@MALDEF.org>; Abarca, Sharon <SAbarca@manatt.com>; Rosenberg, Ezra 
<erosenberg@lawyerscommittee.org>; 'Todd Grabarsky (Todd.Grabarsky@doj.ca.gov)' <Todd.Grabarsky@doj.ca.gov>; 
'Matthew Wise (Matthew.Wise@doj.ca.gov)' <Matthew.Wise@doj.ca.gov>; 'Gabrielle.Boutin@doj.ca.gov' 
<Gabrielle.Boutin@doj.ca.gov>; 'Raines, Chase' <Chase.Raines@arnoldporter.com>; 'Duraiswamy, Shankar 
(sduraiswamy@cov.com)' <sduraiswamy@cov.com>; Adams, Rory <RAdams@manatt.com>; McGuinness, John 
<JMcGuinness@manatt.com>; 'Freedman, John A. (John.Freedman@arnoldporter.com)' 
<John.Freedman@arnoldporter.com>; 'Goldstein, Elena (Elena.Goldstein@ag.ny.gov) (Elena.Goldstein@ag.ny.gov)' 
<Elena.Goldstein@ag.ny.gov>; 'TThomas@cov.com' <TThomas@cov.com> 
Subject: New documents and Park‐Su 
 
Kate, 
 
Thank you for prioritizing the Park‐Su documents in advance of next week’s deposition. I have reviewed the small 
production yesterday and have two questions. 
 
First, regarding COM_DIS00013899 (a set of the questions posed from DOC to Census and the answers) could you let us 
know if this was an attachment to an email (and if so which email) or a stand‐alone document? Thank you. 
 
Second, could we meet and confer on COM_DIS00014052? It is redacted in the log as “Draft statement for the Secretary. 
Non‐final language under discussion.” If it is draft language of a public statement, it would seem to be in the same 
category as the draft press statements we have seen before, which eventually were ordered produced. If it is a draft 
statement regarding the citizenship question, it would seem to be post‐decisional (it is dated May 15). If it is something 
else, we should discuss. Time is short before the deposition but we think this document is worth discussing. 
 
I can talk this weekend or Monday if you are available. I hope you are well. 
 
Andrew 
 
 
 
Andrew Case
Associate
_______________________

Manatt, Phelps & Phillips, LLP
7 Times Square
New York, NY 10036
D (212) 790-4501 F (212) 536-1891

ACase@manatt.com
manatt.com

CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached to it, may contain confidential information that is
legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying,
distribution or use of any of the information contained in or attached to this message is STRICTLY PROHIBITED. If you have received this transmission in error, please
immediately notify us by reply email and destroy the original transmission and its attachments without reading them or saving them to disk. Thank you.  




                                                                                           3
Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 11 of 14




           EXHIBIT 3
                Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 12 of 14


Dalin-Peters, Nancy

From:                           Bailey, Kate (CIV) <Kate.Bailey@usdoj.gov>
Sent:                           Wednesday, October 10, 2018 12:08 AM
To:                             Case, Andrew; Federighi, Carol (CIV); Coyle, Garrett (CIV); Ehrlich, Stephen (CIV)
Cc:                             'Goldstein, Elena (Elena.Goldstein@ag.ny.gov) (Elena.Goldstein@ag.ny.gov)';
                                McGuinness, John; 'Thomas, Tina (TThomas@cov.com)'; 'Niyati Shah
                                (nshah@advancingjustice-aajc.org)'; 'Colangelo, Matthew
                                (Matthew.Colangelo@ag.ny.gov)'; 'Gersch, David P. (David.Gersch@arnoldporter.com)';
                                'Freedman, John A. (John.Freedman@arnoldporter.com)'; 'pbduke@cov.com';
                                'asenteno@MALDEF.org'; 'Denise M. Hulett (dhulett@maldef.org)'; 'Todd Grabarsky
                                (Todd.Grabarsky@doj.ca.gov)'
Subject:                        Re: Depositions This Week



Andrew,

Thank you for writing to confirm next steps for this week's schedule.

We agree with you that Justice Ginsburg's order does not affect discovery related to standing, and you are
correct that we did not seek a stay of discovery related to Plaintiffs' standing. Accordingly, we will proceed as
planned with the scheduled depositions of Plaintiffs' experts and the remaining individual members of plaintiff
organizations.

Regarding the depositions of Langdon and Park-Su, on the other hand, we do understand Justice Ginsburg's
order to include a stay of further fact discovery, as such discovery was initially authorized by Judge Furman's
July 3rd order and later authorized to the same extent by Judges Seeborg and Hazel. Mr. Langdon and Ms. Park-
Su will thus not be made available while the Supreme Court's stay is in place but, should the Court ultimately
deny Defendants' mandamus petition, the four remaining fact deponents will promptly be made
available, including after the scheduled close of discovery, if necessary.

Thank you for your understanding and flexibility.

Kate Bailey


-------- Original message --------
From: "Case, Andrew" <ACase@manatt.com>
Date: 10/9/18 10:19 PM (GMT-05:00)
To: "Bailey, Kate (CIV)" <katbaile@CIV.USDOJ.GOV>, "Federighi, Carol (CIV)"
<CFederig@CIV.USDOJ.GOV>, "Coyle, Garrett (CIV)" <gcoyle@CIV.USDOJ.GOV>, "Ehrlich, Stephen
(CIV)" <sehrlich@CIV.USDOJ.GOV>
Cc: "'Goldstein, Elena (Elena.Goldstein@ag.ny.gov) (Elena.Goldstein@ag.ny.gov)'"
<Elena.Goldstein@ag.ny.gov>, "McGuinness, John" <JMcGuinness@manatt.com>, "'Thomas, Tina
(TThomas@cov.com)'" <TThomas@cov.com>, "'Niyati Shah (nshah@advancingjustice-aajc.org)'"
<nshah@advancingjustice-aajc.org>, "'Colangelo, Matthew (Matthew.Colangelo@ag.ny.gov)'"
<Matthew.Colangelo@ag.ny.gov>, "'Gersch, David P. (David.Gersch@arnoldporter.com)'"
<David.Gersch@arnoldporter.com>, "'Freedman, John A. (John.Freedman@arnoldporter.com)'"
<John.Freedman@arnoldporter.com>, "'pbduke@cov.com'" <pbduke@cov.com>, "'asenteno@MALDEF.org'"


                                                        1
                           Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 13 of 14
<asenteno@MALDEF.org>, "'Denise M. Hulett (dhulett@maldef.org)'" <dhulett@maldef.org>, "'Todd
Grabarsky (Todd.Grabarsky@doj.ca.gov)'" <Todd.Grabarsky@doj.ca.gov>
Subject: Depositions This Week

Kate, 
  
We saw the order staying certain orders in the New York cases tonight. We are writing regarding the fact depositions 
noticed by the California and Maryland plaintiffs and the expert depositions that you have planned over the next few 
days. 
  
The California and Maryland plaintiffs have noticed the deposition of  David Langdon tomorrow and Sahra Park‐Su for 
Thursday. Both were noticed pursuant to Judge Seeborg’s 8/17 order and Judge Hazel’s 8/20 and subsequent orders, 
none of which have been stayed.   
 
In addition, there are expert depositions scheduled over the next few days, including Thompson (tomorrow), Barreto 
(Thursday), Habermann (Friday), and Abowd (Friday). You argued in your 9/21/18 mandamus reply in the Second Circuit 
that you were not seeking relief from orders that  “permit expert discovery on collateral matters such as plaintiffs’ 
standing.” These experts have been made available after careful coordination. Numerous attorneys are now in transit to 
conduct and defend these depositions, and we cannot guarantee that these experts will be available again. 
  
We therefore understand that the expert and fact depositions (aside from Ross and Gore) scheduled for the next few 
days will go forward as scheduled. 
 
Thank you, 
  
Andrew 
  
  
  
  
Andrew Case  
Associate  
_______________________  
   
Manatt, Phelps & Phillips, LLP      
7 Times Square  
New York, NY 10036 
D (212) 790-4501 F (212) 536-1891 
   
ACase@manatt.com  
manatt.com 

CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached to it, may contain confidential information that is
legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying,
distribution or use of any of the information contained in or attached to this message is STRICTLY PROHIBITED. If you have received this transmission in error, please
immediately notify us by reply email and destroy the original transmission and its attachments without reading them or saving them to disk. Thank you.  




                                                                                           2
           Case 3:18-cv-01865-RS Document 88 Filed 10/12/18 Page 14 of 14




                               CERTIFICATE OF SERVICE
Case Name:      State of California, et al. v.            No.    3:18-cv-01865
                Wilbur L. Ross, et al.

I hereby certify that on October 12, 2018, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
NOTICE
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 12, 2018, at Sacramento,
California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                            Signature

SA2018100904
13286655.docx
